COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


MICHAEL JEROME FALTZ
                                         MEMORANDUM OPINION * BY
v.        Record No. 0650-97-1          JUDGE NELSON T. OVERTON
                                           FEBRUARY 24, 1998
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF SOUTHAMPTON COUNTY
                    E. Everett Bagnell, Judge
          David B. Hargett (Joseph D. Morrissey;
          Morrissey, Hershner & Jacobs, on brief), for
          appellant.

          Donald E. Jeffrey, III, Assistant Attorney
          General (Richard Cullen, Attorney General;
          Leah A. Darron, Assistant Attorney General,
          on brief), for appellee.



     Michael Jerome Faltz (defendant) was convicted of

involuntary manslaughter in violation of Code § 18.2-36.1(A) for

causing the death of a passenger by driving his vehicle while

intoxicated.   He appeals the conviction, claiming that the

Commonwealth did not prove the fatal accident was caused by his

extreme intoxication.    Because we find the Commonwealth carried

its burden, we affirm.

     The parties are fully conversant with the record in the

cause, and because this memorandum opinion carries no

precedential value, we recite only those facts necessary to the

disposition of this appeal.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     We view the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.   See Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).   We "'discard the evidence of

the accused in conflict with that of the Commonwealth, and regard

as true all the credible evidence favorable to the

Commonwealth.'"   Parks v. Commonwealth, 221 Va. 492, 498, 270

S.E.2d 755, 759 (1980) (quoting Wright v. Commonwealth, 196 Va.

132, 137, 82 S.E.2d 603, 606 (1954)).   So viewed, the facts

establish that defendant drove his vehicle down Flaggy Run Road

in Southampton County while intoxicated.   At a bend in the road,

he steered the vehicle onto the right hand shoulder, continued

down the shoulder for approximately 366 feet, hit a dirt

embankment and then flipped his vehicle back onto the road,

landing on the roof.   His passenger, Robert Doles, suffered a

broken neck and was pronounced dead at the scene.    Trooper J.A.

Brown, the police officer who investigated the accident, found no

tire tracks which would indicate that defendant attempted to

swerve his vehicle or make a sudden change in direction.
     An hour and one-half after the accident defendant registered

.22 grams per 210 liters of breath on an alcohol breathalizer.

He also failed a field sobriety test administered by Trooper

Brown.   When questioned as to the cause of the accident,

defendant claimed that a "big black truck" had driven toward him

from the opposite direction and caused him to drive off the road.



                               - 2 -
     "Code § 18.2-36.1(A), requires proof of a causal connection

between the driver's intoxication and the death of another

person."   Pollard v. Commonwealth, 20 Va. App. 94, 99, 455 S.E.2d

283, 286 (1995).   The Commonwealth was not required to disprove

stories which "spring from the imagination of the defendant."

Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433 S.E.2d 27, 29

(1993) (citations omitted).    In the instant case, the trial court

clearly disbelieved defendant's tales of a phantom truck which

mysteriously appeared, ran him off the road and then vanished.

Instead, it was persuaded by the fact that:    (1) defendant admits

he drove off the road, causing the accident, (2) tire marks at

the scene are inconsistent with defendant's claim that he swerved

to avoid a truck and (3) defendant was in a dangerously

intoxicated state.   Under these circumstances the trial court

properly inferred that defendant, enveloped in his drunken

stupor, missed the curve in the road, drove into the embankment

and killed his passenger.     See Pollard, 20 Va. App. at 99, 455

S.E.2d at 286.   As the Supreme Court of Virginia has said under

similar circumstances,
          [a]bsent evidence of any other cause for the
          car leaving the pavement, the only reasonable
          inference is that the proximate cause was the
          driver's impaired perception, retarded
          reflexes, and disrupted motor coordination
          resulting from the quantity of alcohol he had
          so recently consumed.


Beck v. Commonwealth, 216 Va. 1, 5, 216 S.E.2d 8, 10 (1975).

     Because we find the Commonwealth proved defendant's



                                 - 3 -
intoxication caused the death of Robert Doles, we affirm the

conviction.

                                                  Affirmed.




                              - 4 -